Case 1:18-cv-07291-VSB-RWL Document 74-4 Filed 08/10/20 Page 1 of 2




                   EXHIBIT 4
                                      Case 1:18-cv-07291-VSB-RWL Document 74-4 Filed 08/10/20 Page 2 of 2


2018-08-02          6604246    AWX        SELLSH               -126      3.26   DRCTEDGE      11:03:24      Exchange
2018-08-02          6604246    AWX        SELLSH               -274      3.26   DRCTEDGE      11:03:50      Exchange
2018-08-02          6604246    AWX        SELLSH               -100      3.22   ARCA          12:08:42      Exchange
2018-08-02          6604246    AWX        SELLSH               -250      3.22   DRCTEDGE      12:08:42      Exchange
2018-08-02          6604246    AWX        BUY                   300      3.28   BYX           12:56:48      Exchange
2018-08-02          6604246    AWX        BUY                   200   3.2754    IDEAL         12:56:48      Exchange
2018-08-02          6604246    AWX        BUY                   100   3.2775    NITEECN       12:57:03      Exchange
2018-08-02          6604246    AWX        BUY                   100   3.2789    NITEEXST      12:57:03      Exchange
2018-08-02          6604246    AWX        BUY                    51      3.28   ISLAND        12:57:03      Exchange
2018-08-02          6604246    AWX        BUY                  1000   3.2754    IDEAL         12:57:03      Exchange




plantiffs_GBR_AWX_tradeblotter.xlsx - 1 of 1
